           Case 3:20-cv-00625-AC         Document 1-1 Filed 04/21/20               Page 1 of 5
                                        3/30/2020 10:41 AM
                                            20CV14083



1                   IN THE CIRCUIT COURT OF THE STATE OF OREGON
                           FOR THE COUNTY OF MULTNOMAH
2
     E. DONALD SURBER and KAY                               Case No.
3
     SURBER, husband and wife.
4                                                           COMPLAINT
                    Plaintiffs,                             (Personal Injury, Premises
5                                                           Liability, negligence)
                        vs.
6                                                           ORS 21.160
     J.C. PENNEY CORPORATION, INC.,                         Filing Fee $884.00
7
     a Deleware corporation doing business                  Prayer for $1,442,838.25
8    in the State of Oregon,
                                                            Claim NOT Subject to Mandatory
9                     Defendants.                           Arbitration

10                                                          Jury Trial Requested
11

12          COMES NOW Plaintiffs E. DONALD SURBER and KAY SURBER by and through

13   their attorney of record and allege as follows:

14                                                     1.
15
            At all times relevant hereto Plaintiffs were a married couple and residents of Whatcom
16
     County, Washington.
17
                                                       2.
18
            At all times relevant hereto Defendant was a Texas corporation doing business in
19

20   Multnomah County, and throught Oregon operating a retail clothing store known as J.C.

21   Penny’s.

22                                                     3.
23
            On or about March 31, 2018, Defendant was having a sstore-wide sale at its store at
24
     Washington Square in Tigard, Oregon. Plaintiff Don Surber was a customer and business
25
     invitee at Defendant’s store and was shopping for clothes in the big and tall section of J.C.
26
     Penney’s. There were no clerks or other employees in that section of the store to assist and so
27                                                                                       MARK E. OLMSTED, PC
                                                                                         1000 S.W. Broadway, Suite 910
     COMPLAINT – PAGE 1 OF 5                                                             Portland, Oregon 97205
                                                                                         Telephone: (503) 445-4453
                                                                                         Fax: (503) 296-2227
                                    EXHIBIT A, Page 1 of 5
           Case 3:20-cv-00625-AC         Document 1-1        Filed 04/21/20     Page 2 of 5




1    Plaintiff Don Surber followed a sign to the only available dressing room. The dressing room

2    seat was piled with clothes other customers apparently tried on and left. The floor was littered
3
     with multiple thin sheets of paper, which apparently had been folded into the clothes other
4
     customers tried on. Plaintiff Don Surber was not aware that the sheets of paper were slippery
5
     and while attempting to try on a pair of pants slipped on the paper which and fell to the
6
     ground on tailbone and back which then propelled him into the wall and causing personal
7

8    injuries and damages as alleged more fully below.

9                                                   4.

10          The condition of the dressing room was unsafe for use by customers. The unsafe
11
     condition of the dressing room constituted an unreasonably dangerous condition that could
12
     not be encountered with a reasonable degree of safety by persons in Plaintiff Don Surber’s
13
     position and which was a substantial factor in causing his fall and injuries.
14
                                                    5.
15

16          At all times material herein Defendant, through its employees knew or in the exercise

17   of reasonable care should have known that the condition of the dressing room rendered it
18   unsafe for use by Customer’s in Plaintiff’s position.
19
                                                    6.
20
            The manner in which Plaintiff used the dressing room was careful and reasonably
21
     foreseeable.
22

23
                                                    7.

24          Plaintiff Don Surber’s fall and Plaintiffs’ injuries and damages were caused by

25   Defendant’s negligence and breach of duty to maintain a safe premises for the benefit of its
26
     invitees/customers, in one or more of the following particulars each of which created a
27                                                                                   MARK E. OLMSTED, PC
                                                                                     1000 S.W. Broadway, Suite 910
     COMPLAINT – PAGE 2 OF 5                                                         Portland, Oregon 97205
                                                                                     Telephone: (503) 445-4453
                                                                                     Fax: (503) 296-2227
                                    EXHIBIT A, Page 2 of 5
           Case 3:20-cv-00625-AC           Document 1-1      Filed 04/21/20      Page 3 of 5




1    foreseeable and unreasonable risk of injury to Plaintiff and which was a substantial factor in

2    causing his fall:
3
                 (a) Failing to have the store sufficiently staffed with employees to assist customers
4
                     including Plaintiff Don Surber into the dressing room and ensure it was in a safe
5
                     condition;
6
                 (b) Failing to provide and maintain a reasonably safe premises for business invitees by
7

8                    allowing trip/slip and fall hazards to exist in the dressing room;

9                (c) Failing to keep the dressing room locked until access could be provided by an

10                   employee;
11
                 (d) Failing to warn Plaintiff Don Surber that there was paper concealed under clothing
12
                     items on the floor of the changing room and that the clothes/paper were slippery and a
13
                     trip/slip and fall hazard;
14
                 (e) Failing to inspect the dressing room for safety hazards;
15

16               (f) Failing to implement or enforce safety protocols whereby dressing rooms are

17                   inspected for safety prior to allowing customers access;
18               (g) Failing to eliminate the unsafe condition of the dressing room once employees become
19
                     aware or should have become aware of the unsafe condition;
20
                                                     8.
21
             As a foreseeable, direct and proximate result of his fall, Plaintiff Don Surber sustained
22

23
     injuries, including but not limited to a closed compression fracture of third lumbar vertebra, as

24   well as injuries to his hip, back and shoulder. Plaintiff Don Surber’s injuries are permanent

25   and cause him pain, suffering, disability, interference with work obligations and normal
26

27                                                                                   MARK E. OLMSTED, PC
                                                                                     1000 S.W. Broadway, Suite 910
     COMPLAINT – PAGE 3 OF 5                                                         Portland, Oregon 97205
                                                                                     Telephone: (503) 445-4453
                                                                                     Fax: (503) 296-2227
                                     EXHIBIT A, Page 3 of 5
           Case 3:20-cv-00625-AC         Document 1-1      Filed 04/21/20     Page 4 of 5




1    activities of daily living, along with empotinal pain and suffering all to his non-economic

2    damage of $1,000,000.
3
                                                   9.
4
            As a further foreseeable, direct and proximate result of Defendants’ negligence and
5
     breach of duty to maintain a safe premises, Plaintiffs incurred past medical expenses in the
6
     approximate sum of $144,476.34 to date. Plaintiff Don Surber is still receiving treatment and
7

8    will incur additional medical expenses in an amount to be plead in an Amended Complaint

9    and proven at trial.

10                                                 10.
11
              As a further foreseeable, direct and proximate result of Defendants’ negligence and
12
     breach of duty to maintain a safe premises, Plaintiffs have incurred out of pocket expenses in
13
     an approximate amount of $419.91, to date. Plaintiffs will incur future out of pocket costs in
14
     an amount to be plead in an Amended Complaint and proven at trial.
15

16                                                 11.

17         As a further foreseeable, direct and proximate result of Defendants’ negligence and
18   breach of duty to maintain a safe premises, Plaintiff Don Surber will be forced to retire and
19
     will suffer impaired earning capacity in the amount of $197,942.00.
20
                                                   12.
21
           As a further foreseeable, direct and proximate result of Defendants’ negligence and
22

23
     breach of duty to maintain a safe premises, Plaintiff Kay Surber has sustained and will

24   continue to sustain emotional pain, loss of consortium and services of her husband, all to her

25   non-economic damage in the amount a jury deems fair, but not to exceed $100,000.00.
26
     ///
27                                                                                MARK E. OLMSTED, PC
                                                                                  1000 S.W. Broadway, Suite 910
     COMPLAINT – PAGE 4 OF 5                                                      Portland, Oregon 97205
                                                                                  Telephone: (503) 445-4453
                                                                                  Fax: (503) 296-2227
                                   EXHIBIT A, Page 4 of 5
           Case 3:20-cv-00625-AC        Document 1-1       Filed 04/21/20   Page 5 of 5




1           WHEREFORE, Plaintiffs prays for judgment against defendants as follows:

2           1. Past Medical Expenses in the approximate sum of $144,476.34, subject to
3
                amendment at the time of trial;
4
            2. Future medical and related expenses in an amount to be proven at trial;
5
            3. Impaired earning capacity in the amount of $197,942.00;
6
            4. Non-economic damages for Plaintiff Don Surber in a reasonable sum not to exceed
7

8               $1,000,000.00;

9           5. Non-economic for Plaintiff Kay Surber in a reasonable sum not to exceed

10              $100,000.00;
11
            6. Plaintiffs’ costs and disbursements incurred herein.
12

13
            DATED this __27__ day of _____March______, 2020.
14

15
                                          _/S/ Mark E. Olmsted____________
16                                        Mark E. Olmsted, OSB No. 924156
                                          E-mail: mark@olmstedlaw.com
17                                        Attorney for Plaintiffs
                                          Trial Attorney: Mark E. Olmsted
18

19

20

21

22

23

24

25

26

27                                                                              MARK E. OLMSTED, PC
                                                                                1000 S.W. Broadway, Suite 910
     COMPLAINT – PAGE 5 OF 5                                                    Portland, Oregon 97205
                                                                                Telephone: (503) 445-4453
                                                                                Fax: (503) 296-2227
                                   EXHIBIT A, Page 5 of 5
